Citation Nr: 1733075	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  13-05 996	)	DATE
	)
	)
 
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) (formerly diagnosed as generalized anxiety disorder). 

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.Yaffe, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1969 to September 1970. 

This matter comes before the Board of Veterans' Appeals (Board) from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted service connection for generalized anxiety disorder and assigned a 30 percent rating, effective September 28, 2010.

During the pendency of this appeal and prior to its certification to the Board, the January 2013 rating decision increased the  rating from 30 to 50 percent disabling, effective September 28, 2010.  Although the grant of service connection was originally for generalized anxiety disorder, the RO later recharacterized the nature of the disability to PTSD following a more recent diagnosis of such disorder.  Regardless of how the disability is currently characterized, VA applies the same rating schedule for all psychiatric disorders under 38 C.F.R. § 4.130). 

Because the currently assigned 50 percent rating does not constitute a full grant of the benefit sought by the Veteran, the claim for an increased rating remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to service connection for a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The weight of the competent and credible evidence demonstrates that the Veteran's service-connected PTSD has resulted in occupational and social impairment with reduced reliability and productivity, but not by occupational and social impairment with deficiencies in most areas.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 50 percent for the Veteran's PTSD are not met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Increased Rating - Applicable Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2016).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2016).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any initial rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him or her through their senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The service-connected for PTSD is rated under Diagnostic Code 9411.  Under such code, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.
A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  Id.

While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2016).  Parenthetically, the Board notes that the, revised DSM-5, which among other things, eliminates GAF scores, applies only to appeals certified to the Board after August 4, 2014.  See 79 Fed. Reg. 45, 093 (Aug, 4, 2014). 

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100 reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (depressed patient who avoids friends, neglects family, and is unable to do work). 

In reviewing the evidence of record, the Board will consider the assigned GAF score; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2016).

Factual Background

The Veteran filed a claim for service connection for a psychiatric disability in September 2008.  

Toledo VAMC medical treatment notes from February 2011 indicate that the Veteran mentioned that he had had PTSD symptoms for years and saw a psychiatrist in the 1980s and was prescribed Citalopram and Clonazepam, but stopped seeking mental health.  The Veteran reported a stable mood, but stated that he continued to experience flashbacks and nightmares. 

The Veteran underwent a formal PTSD evaluation in the Toledo VA Clinic in March 2011, and was diagnosed with PTSD.  He stated that he continued to experience nightmares, unwanted memories, hypervigilance, and was easily startled since his return from Vietnam in 1970.  He also reported difficulty sleeping and concentrating, agitation, anxiety, feeling detached from others and emotionally numb, and described a loss of interest in activities that he used to enjoy.  He also stated that he avoids people, places, and things that remind him of his military experiences and had increased anxiety (racing heartbeat, dizziness, and sweating) when he was exposed to these reminders.  The Veteran further mentioned that his symptoms have gotten progressively worse since his discharge and described anhedonia with a decrease in social activities.  Lastly, he reported that he was able to maintain gainful employment, but avoided dealing with people and emotions. 

The Veteran completed his PTSD assessment in April 2011 and was assigned a GAF score of 55.  He reported improvement in concentration, memory, overall mood, and mentioned that he goes to the YMCA three times a week.  He also indicated that he receives a pension after retiring from his job in management at a trucking company where he worked until August 2008. 

In May 2011, the Veteran underwent a VA mental health examination.  The examiner provided a diagnosis of generalized anxiety disorder.  During the examination the Veteran reported feeling depressed and anxious and indicated that he avoids crowds, had nightmares and poor concentration, and was easily startled.  He further indicated that he had a good marriage and good relationships with his children and grandchildren.  The examiner concluded that the Veteran's symptoms cause mild to moderate impairment on his daily activities and assigned a GAF score of 80. 

Later in May and in June 2011, the Veteran saw a social worker at the Toledo Clinic and was continuously assigned a GAF score of 55. 

In his August 2011 Notice of Disagreement (NOD) with the RO's initial disability rating of 30 percent, the Veteran indicated that his PTSD symptoms should be rated as 50 percent disabling.  He noted that he had serious memory loss leading to trouble working and had ritualistic behavior in the form of rocking and shaking when speaking to people due to his anxiety.  He also indicated that he had been taking antidepressants since the 1980s, exercises and does walk therapy, which makes his symptoms improve. 

During a September 2011 visit to the Toledo Clinic the Veteran reported low energy, reduced appetite, and trouble with memory and concentration.  He also indicated that he had one anxiety attack since his last visit to the Clinic.  The Veteran reported that he lives with his wife who retired this year and tries to keep busy with the house, yard work, cooking meals, exercise, and spending time with grandchildren intermittently.  The social worker continued to assign the Veteran a GAF score of 55. 

A week later, the Veteran again was assigned a GAF score of 55 and the social worker noted that he showed "moderate motivation and insight" and identified difficulty concentrating as his primary stressor.  The social worker further noted that he was able to maintain appropriate familial relationships despite his current stressors and identified his wife as his primary support system. 

During a November 2011 group therapy at the Toledo Clinic, it was noted that the Veteran's mood was "mildly anxious and his affect was congruent with his report."  Later that month during a session with a psychiatrist, the Veteran stated that he had nightmares two to three times a week, had unwanted memories once in a while when he did something that triggered them.  He also reported hypervigilance, being easily startled and irritable, and avoiding people, places, and things that reminded him of his service.  His diagnosis was listed as PTSD and his GAF was 55.  The Veteran continued to attend weekly group and personal mental health sessions. 

During a February 2012 group therapy, the Veteran said that his mood was generally stable but that he continues to struggle with nightmares on occasion and unwanted memories of his experiences in Vietnam. 

Toledo VAMC records from March 2012 indicate that the Veteran noted an increase in clenching his fists and tense feelings "in the last couple of months."  In April 2012, the Veteran reported that he was taking extra Citalopram which helped him feel less tense and sleep better.  He also indicated that he enjoys taking photos and find it soothing.  The psychiatrist continued a diagnosis of PTSD and assigned a GAF score of 55.  Later in April 2012, the psychiatrist noted that the Veteran continued to "identify his most difficult stuck points as related to his trust and anger" and continued to "challenge his own dysfunctional beliefs related to his stuck points and assists other group members with this as well."

In a June 2012 letter from the Veteran's social worker in the Toledo Clinic, who indicated that due to his PTSD, he is totally and permanently disabled and it renders him unable to secure or follow a substantially gainful employment. 

The Veteran underwent an additional VA examination later in June 2012.  The examiner indicated that he thoroughly reviewed the Veteran's record and reiterated all the aforementioned details.  The Veteran stated that post-military, he worked in a factory for two years, worked several jobs while in Colorado, and then moved to Ohio and worked in drafting.  The Veteran then went to college full-time in September 1974 and graduated in December 1977 with a degree in marketing.  He further stated that he worked in loading and unloading trucks during his time in school and upon graduation he was a supervisor of a trucking company and oversaw the loading and unloading of trucks on the second shift until his retirement in August 2008.  Additionally, he indicated that he did part-time landscaping and other work just to stay busy.  The examiner noted that the Veteran was promoted and upwardly mobile for the most part and was a branch manager for fifteen years and indicated that his terminal staff was close and worked well with one another.  Lastly, with regards to his work, the Veteran denied any absenteeism and estimated missing only five days of work throughout his career. 

The examiner further noted that the Veteran made efforts to avoid thoughts, feelings, or conversations associated with the trauma he experienced in Vietnam, and avoided activities, places, or people that arouse recollections of the trauma.  It was indicated that he had anxiety, suspiciousness, difficulty falling or staying asleep, problem concentrating, had flattened and restricted affect such as not being able to have loving feelings, and disturbances of motivation and mood.  He met all criteria to establish a diagnosis of PTSD. 

The examiner opined that the May 2011 examiner assigned the Veteran a GAF score of 80, which was clearly too high and that his GAF score was more properly assigned by his regular providers.  The examiner assigned the Veteran a GAF score of 59 and explained that his "symptom load is mild to moderate, whereas his functional impairment is mild."  Specifically, the examiner noted that the Veteran had a "full family life and an impressive work history" and that "despite his symptoms he has willed himself to strive to be successful and compassionate."  The examiner concluded that these symptoms lead to occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress. 

As aforementioned, subsequent to the June 2012 examination, the RO in the January 2013 rating decision increased the Veteran's disability rating to 50 percent, effective September 28, 2010 (the date of claim). 

Thereafter, in his February 2013 substantive appeal letter (in lieu of VA Form 9), the Veteran asserted that he is now entitled to a 70 percent disability rating for his PTSD.  He mentioned that he believes that change in supervision at his work triggered his already present PTSD symptoms and stated that since then his PTSD symptoms increased in severity making working difficult.  He further mentioned that he married at the age of forty because prior to that age he was unable to develop and maintain relationships and that even today he struggles to "maintain adult relationship" with his wife.  He stated that he yells at her and is unable to provide emotional support.  With regards to his impulse control, he stated that he gets agitated quickly and sometimes cannot control his anger.  He gave an example how a fight over a parking spot almost made him resort to violence and indicated that he is impatient and gets frustrated easily.  The Veteran also stated that he has obsessional rituals that interfere with his routine activities such as having to clean the entire floor before beginning his workout at the local YMCA, which often causes a delay in his workout routine, and having an obsession for has prices and will travel to where gas is cheapest causing him a delay to his arrival at his original destination.  He noted that he gets along with his stepdaughters by avoiding confrontations and that his family is the only people he has regular conversation with are his family because his wife "maintains that relationship" and he "grudgingly goes along with it."  With regards to speech that his intermittently illogical, the Veteran stated that he is often unable to vocalize the thoughts that he has and after he speaks he realizes that what he said was illogical or inappropriate.  Lastly, the Veteran noted that an "irrelevant panic attacks" happen multiple times a month.  

The Veteran submitted two "buddy statements" from the CEO of his YMCA and another YMCA member both which indicated how he gets upset quickly and does not appropriately handles his frustrations.  The YMCA member wrote about one incident where the Veteran got upset that equipment was left on the floor and yelled at someone about it until he was able to calm him down by talking to him on the side. 

In March 2017, the Veteran underwent an additional VA examination.  The examiner noted that the Veteran was casually dressed, appropriately groomed, alert, and fully oriented.  His mood was described as dysphoric and his affect anxious with good eye contact and mild psychomotor agitation.  His speech was normal, goal-directed, and his thought processes were generally organized with no evidence of formal thought disorder, hallucinations, delusions, mania, or obsessive compulsive features.  It was further indicated that the Veteran displayed good insight into his PTSD and related emotions and behaviors, and displayed no difficulties with activities of daily living (ADLs) due to his mental health issues.  The Veteran described his marriage as "not bad" adding that his seven grandchildren are "a handful" and mentioned that he excuses himself when they come to visit because he is on guard and does not want to embarrass his wife or harm the grandchildren who "bother" him.  He additionally indicated that his grandchildren participate in sporting events where he takes pictures at because it "separates him from the crowd" and "gives him something to focus on" because otherwise he would be a "basket case."  Socially, the Veteran indicated that he is "very picky" and associates with those who have not been in the military. 

The examiner noted avoidance of or efforts to avoid distressing memories about Vietnam, inability to remember an important aspect of the traumatic events (as a result of dissociative amnesia and not due to head injury or substance abuse), and persistent and exaggerated negative beliefs and expectations about himself and others by stating "I am bad," "my whole nervous system is permanently ruined," and "the world is completely dangerous."  It was further noted that the Veteran had persistent negative emotional state and persistent inability to experience positive emotions, which leads to irritable behavior and angry outbursts.  Lastly, it was noted that the Veteran had hypervigilance, exaggerated startle response, problems with concentration, and chronic sleep impairment.  The examiner noted that these PTSD symptoms cause clinically significant distress or impairment in social, occupational, or other important areas of functioning. 

The examiner assessed the Veteran with the PTSD "Checklist-5 (PCL-5)," where the Veteran's total score was 46, which is indicative of severe symptoms.  The examiner noted that the Veteran endorsed no symptoms as bothering him extremely, but stated that unwanted memories of the stressful experiences and events that trigger these thoughts bothered him quite a bit.  The examiner concluded that despite the certain symptoms considered severe, they only led to occupational and social impairment with reduced reliability and productivity.  In this regard, the examiner noted that since his last VA examination in June 2012, the Veteran's psychosocial functioning has remained relatively poor, yet stable, and while severe signs and symptoms of PTSD are present, while improvement of psychiatric symptoms and functional status is guarded, the Veteran has been consistently involved in therapy (individual and group) and on PTSD medication, which keep his ongoing PTSD related symptoms as before.  

Analysis 

On review of all evidence, both lay and medical, the Board finds that the weight of the evidence is against a finding that the Veteran's PTSD picture more closely approximates the criteria for the next- higher 70 percent rating under DC 9411 for any portion of the appeal period.  The Veteran continues to experience depression, anxiety, and chronic sleep impairment, but these symptoms are specifically contemplated under the criteria for a 30 percent rating, a lower rating than his currently assigned 50 percent rating.  In addition, the Veteran's disturbance of motivation and mood (depression and anxiety) is specifically contemplated in the 50 percent rating criteria.  Moreover, despite the presence of depression, the Board finds no evidence that it has been "near-continuous" affecting his ability to function independently.  For example, the Veteran has continued to live independently and is able to perform daily activities, including running errands and maintaining personal hygiene.  The Veteran has also been shown to be involved in social activities.  The evidence also demonstrates that he has a generally good relationship with his spouse, children, and grandchildren despite finding them a "handful."  Also, he makes friends with people who are not in the military.  Further, the applicable medical evidence does not show any symptoms relating to impaired judgment or thinking.
Significantly, the evidence does not show that the Veteran's PTSD results in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, to warrant the next -higher rating of 70 percent.  In this regard, the medical evidence does not show any evidence of suicidal ideation, obsessional rituals which interfere with routine activities, speech that is intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, impaired impulse control (such as unprovoked irritability with periods of violence),  spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work-like setting), and inability to establish and maintain effective relationships.  

The Board considered the Veteran's report of having to ensure that his workout area is neat before he begins any work and feeling the need to find cheap gas, are akin to obsessional rituals, the Board finds that he is not competent to determine whether his habits support the criteria for a higher rating.  He is competent to report that he experiences them.  Although his habits may be time-consuming, he does not possess the requisite medical training to determine whether they fall into the category of obsessional rituals from a medical standpoint.  Similarly, although he is competent to describe situations in which he becomes easily frustrated, he is not competent to determine whether his frustrations are equivalent to experiencing impaired impulse control, as this is also a question for a medical examiner.  Moreover, the Board observes that the Veteran's description of becoming easily frustrated does not describe any instances that were unprovoked and resulted in actual violence. 

In assessing the severity of the Veteran's PTSD, the Board finds some inconsistencies in the Veteran's reports of the social and occupational impairment caused by his PTSD.  For example, during the May 2011 examination, the Veteran indicated that he had a good marriage and good relationships with his children and grandchildren, and throughout his psychiatric treatment was observed to have "full family life and an impressive work history" as well as stated that his family life is good and that his wife is his support system.  However, in his February 2013 letter he indicated that he could not "maintain adult relationship" with his wife and yells at her, and cannot support her emotionally.  Further, during the June 2012 examination, he described his work as successful, admitted being promoted, and described his role as manager.  He indicated that he had missed only five days of work throughout his career, and stated that he retired based on age without indicating any problems.  However, in his February 2013 letter, less than a year later, he indicated that he had had problems with a supervisor, which triggered his PTSD and made it difficult to work.  Thus, while the Board recognizes that the Veteran does have some impairment both from a social and occupational standpoint, the evidence does not demonstrate that such impairment results in deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Again, the evidence during the appeal period shows that his thought processes were generally organized with no evidence of formal thought disorder, hallucinations, delusions, mania, or obsessive compulsive features.  

Additionally, while the Board notes that the June 2012 letter from the social worker at the Toledo Clinic indicated that the Veteran was totally and permanently disabled by his service-connected PTSD and was unable to secure or follow a substantially gainful employment, a rationale for the opinion was not given and specific symptoms related to the Veteran's PTSD were not mentioned.  Moreover, these statements are not in par with the consistent GAF scores and treatment notes provided by the Toledo Clinic throughout the entire period on appeal.  Therefore, the Board finds that this opinion is of low probative value. 

Moreover, throughout the appeal period the Veteran was consistently and continuously assigned a GAF score of 55, which indicates only moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  Although GAF scores and not used solely for rating purposes they are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  

Significantly, no VA examiner has determined that the Veteran's PTSD has resulted in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, and the remaining evidence of record does not approximate such a finding.  Indeed, the VA examiner in June 2012 determined that the Veteran's PTSD resulted to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, and the March 2017 examiner determined that the Veteran's PTSD results in occupational and social impairment with only reduced reliability and productivity, which is consistent with the currently assigned 50 percent rating.   

The Board finds both the June 2012 and March 2017 VA examination and opinions to be adequate and probative as to the level of the Veteran's PTSD disability.  Both examiners examined the Veteran and had the benefit of reviewing his claims file, including the treatment reports from Toledo VAMC, and took into consideration his lay assertions presented during the examinations.  Therefore, the Board finds the VA findings and opinions to be of high probative value. 

To the extent that the Veteran, himself, offers his statements as evidence of his PTSD meeting the criteria for a rating higher than 50 percent, he as a layperson is not shown to possess the requisite medical training or credentials to be able to render a competent medical opinion regarding the exact nature of his psychiatric disability.  As indicated, while the Veteran is competent to relate observable psychiatric symptoms, he is not competent to opine on the overall severity of his disability as such requires medical expertise.  

In summary, the evidence does not support the criteria for a rating higher than 50 percent for any portion of the rating period and as such, the claim must be denied.  A preponderance of the evidence is against an increased rating for PTSD and as such, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Finally, the Board notes that neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

ORDER

Entitlement to an initial rating in excess of 50 percent for PTSD is denied. 


REMAND

The United States Court of Appeals for Veterans Claims (Court) has held that a request for TDIU is part and parcel of a higher rating when raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).   

TDIU is authorized for any disability or combination of disabilities where the schedular rating is less than total, and the claimant is unable to secure and maintain substantially gainful employment because of the severity of service-connected disabilities.  If there is only one such disability, it must be rated as at least 60 percent.  If two or more disabilities, at least one must be rated as at least 40 percent disabling, with sufficient additional service-connected disability to bring the combined rating to 70 percent.  38 C.F.R. §§ 4.15, 4.16(a) (2016).  Disabilities from a common cause are considered one disability when determining if minimum rating requirements are met. 

The Veteran does not currently meet the schedular rating for TDIU as his only service-connected disability is his PTSD which as decided above is no more than 50 percent disabling.  However, the Veteran asserts that his service-connected PTSD prevents him from following and securing gainful employment.  Moreover, a June 2012 Medical treatment record contains a letter from the Veteran's VA social worker in the Toledo VA who raises the issue of his unemployability due to his service-connected PTSD.  Therefore, the Board remands the issue of TDIU on extraschedular basis. 


Accordingly, the case is REMANDED for the following action:

1.  Refer the issue of whether the Veteran is entitled to a TDIU on an extraschedular basis to the Director of the Compensation Service for consideration.  Ensure that all appropriate notification is sent to the Veteran and his representative in connection with this directive.

Attention is called the June 2012 social worker medical opinion.  VBMS entry 06/01/2012.
 
2.  After completing all of the above, and any additional development deemed warranted, readjudicate the TDIU claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


